Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered March 31, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the respective relationships of two prospective jurors with people in the District Attorney’s office and the trial prosecutor were so remote in all respects that it did not render them inherently biased. Therefore, the denial of his challenges for cause as to these two prospective jurors was not error (see, CPL 270.20 [1] [c]; People v Colon, 71 NY2d 410, 418, cert denied 487 US 1239; compare, People v Branch, 46 NY2d 645, 649, 651).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a *832reasonable doubt (see, Penal Law § 125.25 [2]; People v Rios, 230 AD2d 87; People v Rosario, 208 AD2d 961; People v Santana, 163 AD2d 495, affd 78 NY2d 1027; see also, People v Coluccio, 170 AD2d 523, 524), and to disprove his justification defense beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Copertino, Joy and Florio, JJ., concur.